Citation Nr: 0614657	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-02 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected residuals of a fracture of the proximal 
fifth metatarsal of the left foot.  




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs






ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1994 to 
December 1997.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
RO.  

In May 2005, the Board remanded this matter for additional 
development of the record.  


FINDINGS OF FACT

The service-connected residuals of the fracture of the 
proximal fifth metatarsal of the left foot is shown to be 
manifested by pain and tenderness of the effected digit and 
post-traumatic changes of the metatarsal head and base of the 
fifth toe, but is not shown to be productive of a disability 
picture that equates to more than moderate foot disability; a 
functional loss due to pain productive of a disability 
picture that equates with amputation of the left fifth toe 
with metatarsal head removal is not demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected residuals of a fracture of 
the proximal fifth metatarsal of the left foot have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Codes 5003, 5010, 5272, 
5284 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law. The regulations implementing VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VCAA and implementing regulations apply to 
the case at hand, and the requirements therein appear to have 
been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a December 2005 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed rating decision.  However, as 
indicated, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (herein after "the Court") 
also issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), finding that the VCAA notice 
requirements applied to all elements of a claim.  

Here, the notice requirements pertinent to the issue 
addressed on appeal have been met and all identified and 
authorized records relevant to this matter have been 
requested or obtained.  Further attempts to obtain additional 
evidence would be futile.  There has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with this claim would not cause any prejudice to 
the veteran.  


Factual Background

In an August 1998 decision, the RO granted service connection 
for the residuals of a fracture of the proximal fifth 
metatarsal of the left foot and assigned an evaluation of no 
percent, effective on January 1, 1998.  

In November 2001, the veteran submitted a claim for an 
increased rating for the service-connected left foot 
condition.  

The July 2002 VA examination indicates that the veteran 
complained of left foot pain, weakness, stiffness, swelling 
and fatigability.  He denied heat or redness.  His symptoms 
were present whether he was sitting, standing, or walking.  
He reported having flare-ups approximately once a week, 
lasting 1 to 2 days.  

On examination, there was some swelling, tenderness and bony 
prominence over the proximal fifth metatarsal.  The 
assessment was that of status post proximal fifth metatarsal 
fracture.  

In a November 2002 decision, the RO increased the evaluation 
for the service-connected residuals of a fracture of the 
proximal fifth metatarsal of the left foot to 10 percent, 
effective on November 13, 2001.  

The VA outpatient treatment records dated from November 2000 
to August 2003 do not show any treatment for the left foot 
condition.  

The January 2006 VA examination indicates that the veteran's 
claims file and medical records were reviewed.  The veteran 
reported left foot pain and stiffness that was present at 
rest, standing, and walking.  He reported that his problem 
was of a moderate degree on average.  

The veteran reported that, in addition to his normal everyday 
pain, he had flare-ups that would occur once a week, on 
average, and would last 1 to 2 days.  During such flare-ups, 
he would have further pain, limitation, and dysfunction.  

On examination, the veteran walked with a "fairly normal" 
gait.  The left foot showed some slight swelling over the 
fifth metatarsal. The remainder of the left foot showed some 
pes planus.  

There was no Achilles tendon malalignment or midfoot 
malalignment.  There were no excessive or abnormal 
suggestions of weightbearing or excessive corns or calluses.  
Palpation of the left foot showed tenderness over the fifth 
metatarsal.  The left ankle was normal.  

The examiner noted that the X-ray studies dated in April 1998 
showed post-traumatic changes at the metatarsal head and base 
of the fifth digit.  

The examiner's assessment was that of fractured metatarsal.  
The examiner stated that, in his opinion, the veteran's 
symptoms were in proportion to the history, physical 
examination and X-ray findings.  


Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2005).  Separate rating codes identify the various 
disabilities.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2005), which require the evaluation of the complete medical 
history of the veteran's condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The service-connected left foot disability is rated as 10 
percent disabling under 38 C.F.R. §  4.71a, Diagnostic Code 
5284 (for foot injuries).  

Under this Diagnostic Code, a 10 percent rating is warranted 
when the disability is moderate, a 20 percent rating is 
warranted when the disability is moderately severe, and a 30 
percent rating is warranted when the disability is severe.  

This Diagnostic Code provides a higher (40 percent) rating 
only if there is actually loss of use of the foot.  See Note 
following Diagnostic Code 5284.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2005).  

When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2004) must be considered, and the 
examination(s) upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  


Analysis

The current rating of 10 percent for the service-connected 
residuals of a fracture of the proximal fifth metatarsal of 
the left foot has been in effect since the date the veteran 
reopened his claim, on November 13, 2001.  

Taking into account all relevant evidence, the Board finds 
that the service-connected disability involving only the left 
fifth toe does not warrant a rating higher than 10 percent 
under the provisions of Diagnostic Code 5284 that is 
applicable to the evaluation of other foot injuries.  

The medical evidence of record indicates that the veteran has 
reported having pain, stiffness and weakness of his left 
foot.  He has also reported flare-ups that caused increased 
pain in his foot.  

At the July 2002 VA examination, there was some swelling, 
tenderness and bony prominence over the proximal fifth 
metatarsal.  The assessment was that of status post proximal 
fifth metatarsal fracture.  

However, the VA outpatient treatment records dated from 
November 2000 to August 2003 do not show any treatment for 
the left foot condition.  

The January 2006 VA examination report notes that the veteran 
walked with a "fairly normal" gait.  The left foot showed 
some slight swelling over the fifth metatarsal.  There was no 
Achilles tendon or midfoot malalignment or findings of 
abnormal weightbearing or excessive corns or calluses.  
Palpation of the left foot showed tenderness over the fifth 
metatarsal.  The left ankle was normal.  The examiner's 
assessment was that of fractured metatarsal.  

The Board cannot find in this case that the above-mentioned 
evidence reveals a service-connected left fifth toe 
disability picture that would translate to more than moderate 
overall foot disability.  

Rather, the demonstrated deformity, tenderness and the 
reported complaints referable to that digit alone equate more 
suitably with a disability picture of functional loss 
manifested by a noncompensable level of painful motion.  

The Board notes in this regard that the service-connected 
left fifth toe fracture residuals cannot be found to approach 
a level of disablement that would be consistent with 
amputation of that digit with removal of the metatarsal head.  

The Board adds that the service-connected symptomatology is 
consistent with the assigned 10 percent rating, but that the 
provisions of Diagnostic Code 5284 cannot be favorably 
applied in this claim for increase.  

As the preponderance of the evidence is against the claim for 
a higher rating for the service-connected residuals of a 
fracture of the proximal fifth metatarsal of the left foot, 
the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased evaluation in excess of 10 percent for the 
service-connected residuals of a fracture of the proximal 
left fifth metatarsal is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


